Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 09/07/2021.
Claims 1, 4-6, 8-9, 13-14, and 16-17 are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. William Bak (Reg. No. 37,277), and Examiner Linh Pham, on 09/23/2021.  Applicant’s representative, Mr. Bak has agreed and authorized the Examiner to amend claim 1 as Examiner suggestion.
Claims
Replacing claims 1-18 as following:	
Claim 1 (currently amended):  A method for entering commands into an electronic device 
displaying an image on a touch-sensitive display unit of the electronic device such that a fingertip of a user’s finger is movable over at least a partial area of the displayed image, the electronic device having a speech recognition unit by means of which acoustic inputs into the electronic device are recognized;
receiving a selection made with the fingertip of the user of the electronic device on at least a segment of an image displayed on the touch-sensitive display unit;
receiving an acoustic input with the speech recognition unit of the electronic device and subjecting at least the selected segment of the image to image analysis after receiving the acoustic input; and
generating a command for the electronic device or carrying out an action on the electronic device only if the fingertip is on at least the selected segment of the image and the acoustic input is received simultaneously which command or action has been shown or symbolized on the display unit, and/or runs a program on the electronic device as a result of the image analysis and displays information about at least the selected segment of the image on the display unit as a result of the image analysis.
Claims 2-3 (cancelled).
Claim 4 (previously presented):  The method according to claim 1, further comprising the steps of segmenting at least the selected segment of the image as a result of 
Claim 5 (previously presented):  The method according to claim 4, wherein, during said step of receiving an acoustic input, the speech recognition unit responds to a plurality of predefinable or teachable inputs.
Claim 6 (previously presented):  The method according to claim 5, further comprising the step of assigning predetermined acoustic inputs to selectable areas on the display unit such that the action associated with each of the selectable areas is carried out only after  the assigned predetermined acoustic input is received.
Claim 7 (cancelled).
Claim 8 (previously presented):  The method according to claim 6, further comprising the step of optically changing the selectable areas or at least the selected one of the selectable areas when the pointer sweeps over it.
Claim 9 (previously presented):  The method according to claim 6, wherein the selected one of the selectable areas is or remains displayed on the display unit regardless of the action taken or initiated.
Claims 10-12 (cancelled).
Claim 13 (previously presented):  The method according to claim 1, wherein, during said step of receiving an acoustic input, the speech recognition unit responds only to a plurality of predefinable or teachable inputs.
Claim 14 (previously presented):  The method according to claim 1, further comprising the step of assigning predetermined acoustic inputs to selectable areas on the 
Claim 15 (cancelled).
Claim 16 (previously presented):  The method according to claim 14, further comprising the step of optically changing the selectable areas or at least the selected one of the selectable areas when the fingertip sweeps over it.
Claim 17 (previously presented):  The method according to claim 16, wherein the selected one of the selectable areas is or remains displayed on the display unit regardless of the action taken or initiated.
Claim 18 (cancelled).
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for generating a command for the electronic device and carrying out an action on the electronic device only if the fingertip is on at least the selected segment of the image and the acoustic input is received simultaneously which command.
The closest prior art, as previously and currently recited, Jung is directed to a method/system for switching a user interface relating to an execution of an application into another touch-based user interface by using a touch input with respect to an icon of the corresponding application.   Bowman is directed to a method/system for reading, writing, and spelling to Dyslexics, English language learners, and students with learning disabilities or difficulties.  Yang is directed to a method/system for controlling an electronic device using a gesture command and a voice command to perform the at least one function.  Bui et al., (“Bui,” US 2020/0042286) is directed to a method/system for collecting multimodal includes a voice command and a user gesture simultaneously generated by user.  Klien et al., (“Klien,” US 2011/0313768) is directed to a method for capturing any sounds made by the user as well as the static and dynamic body position of the user, including poses or gestures.  Waller et al., (“Waller,” US 2011/0022393), is directed to a method for multimode information input and/or adaptation of the display of a display and initiating a desired function and/or display as an output signal, which are displayed on the device and/or output by voice output.  However, none of Jung, Bowman, yang, Bui, Klien, and Waller teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim, claim 1.  For example, none of the cited prior art teaches or suggest the steps of displaying an image on a touch-sensitive display unit of the electronic device such that a fingertip of a user’s finger is movable over at least a partial area of the displayed image, the electronic device having a speech recognition unit by means of which acoustic inputs into the electronic device are recognized; receiving a selection made with the fingertip of the user of the electronic device on at least a segment of an image displayed on the touch-sensitive display unit and an acoustic input with the speech recognition unit of the electronic device and subjecting at least the selected segment of the image to image analysis after receiving the acoustic input; and generating a command for the electronic device or carrying out an action on the electronic device only if the fingertip is on at least the selected segment of the image and the acoustic input is received simultaneously which command or action has been shown or symbolized on the display unit.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174